Citation Nr: 0737901	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  06-00 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  

2.  Entitlement to an increased disability rating 
chondromalacia, right knee, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased disability rating for 
chondromalacia, left knee, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased disability rating for a 
bilateral wrist disorder, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her daughter


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to 
November 1979, from November 1980 to February 1985 and from 
August 1989 to October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  

In July 2007, the veteran and her daughter testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge (VLJ) of the Board.                     
The following month, the veteran submitted additional 
evidence (consisting of        VA outpatient records, and her 
application for long-term disability leave filed    with an 
employer), along with a waiver of the right to RO initial 
consideration of the evidence.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2007).    

The increased rating claims require further development.  
Also, as indicated below, the Board has jurisdiction in the 
first instance to adjudicate the claim raised for a TDIU.  
See VAOPGCPREC 6-96  (Aug. 16, 1996).  Hence, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


REMAND

As a preliminary matter, in addition to the pending claims 
for increased ratings,   the veteran alleges that she is 
unable to secure and maintain substantially gainful 
employment as a consequence of service-connected 
disabilities.  Through testimony provided at the July 2007 
Board hearing the veteran explained that due to symptoms 
associated with service-connected PTSD, it was necessary that 
she take leave at her place of employment at minimum two 
weeks per year.  She was then employed on staff at a VA 
medical facility.  Nonetheless, she indicated a substantial 
concern as to continued occupational suitability in a public 
sector or private capacity, particularly with self-described 
recent exacerbations in symptomatology of PTSD, and other 
service-connected physical disorders.  Also on file is a 
August 2007 application for extended leave submitted to her 
employer, for recovery from an episode of major depression.  
Based upon the above, the veteran has essentially set forth a 
claim for  a TDIU.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) (when a claimant submits evidence of a 
disability and makes a claim for the highest rating possible, 
and furthermore submits evidence of unemployability, VA must 
consider entitlement to a TDIU).  See also Norris v. West, 12 
Vet. App. 413, 421 (1999).

Moreover, the Board has jurisdiction to consider the claim 
for a TDIU given that it has been expressly raised by the 
claimant in connection with the existing claims on appeal for 
higher disability ratings.  The TDIU claim may be presently 
considered under the circumstances, notwithstanding that the 
RO has not addressed this issue  in the first instance.  See 
VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994); EF v. Derwinski, 1 Vet. App. 324 
(1991).   The requested development below thus includes 
specific measures pertaining to   the issue of the veteran's 
employability.

The comprehensive action necessary to supplement the record 
on the matters            on appeal, includes further VA 
medical examination.  Previously, the veteran underwent an 
October 2004 psychiatric examination to depict the nature and 
severity of her service-connected PTSD.  On the basis of this 
and other information, the RO continued the assignment of a 
50 percent rating.  Since then,                         a 
November 2005 VA evaluation report indicates diagnoses of 
PTSD, as well as major depression (then in partial 
remission), and reaction to stressful life circumstances.  In 
August 2006, the veteran was hospitalized at a VA facility 
for several weeks, following an episode of major depression, 
with anxiety and passive suicidal ideation.  In view of this 
evidence indicating a possible heightened level of PTSD 
symptoms, and to obtain more contemporaneous medical 
findings, another VA psychiatric examination is warranted.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  
See also Bolton v. Brown, 8 Vet. App. 185, 191 (1995), 
quoting Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
("[w]here the veteran claims a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination to fulfill its duty to 
assist").  

A prior VA orthopedic examination, also dated from October 
2004, pertained to   the service-connected bilateral wrist 
disorder, and both knee disorders.  In this instance, once 
again, sufficient time has elapsed that more current findings 
are required.  As also noted during the July 2007 hearing, 
the bilateral wrist disability reportedly involves symptoms 
of numbing and intermittent loss of use, corresponding to 
potential neurological involvement in addition to objectively 
measured limitation of motion.  Further orthopedic 
examination is thus likewise          necessary, with 
evaluation for all relevant disability manifestations.  

Additionally, in conducting each of the above evaluations, 
the respective designated VA examiner will have the 
opportunity to determine whether the veteran should be 
considered unemployable as the consequence of one or more 
service-connected disabilities, upon both medical examination 
and review of the claims file in regard to her capacity for 
occupational functioning.   See 38 U.S.C.A. § 5103A(d)           
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

As another development measure while the veteran's claim is 
on remand,               all further available records of VA 
treatment should be obtained.  The veteran has identified 
having undergone continuing treatment for mental health 
symptoms at the Warwick Vet Center following an initial 
treatment period (up until August 2001), and these reports 
should be acquired and made part of the claims file.  
Additional records from the Providence VA Medical Center 
(VAMC) should also be obtained, based on further treatment 
undergone since the last such records dated from September 
2006.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is deemed to have constructive knowledge 
of all VA records and such records are considered evidence of 
record at the time a decision is made).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all records pertaining to the 
veteran's outpatient treatment at the 
Warwick Vet Center in Warwick, Rhode 
Island, dated since August 2001, and from 
the Providence VAMC since September 2006.  
Those records received should then be 
associated with the claims file.

2.	Provide the veteran with another 
opportunity to identify any additional 
health care providers, non-VA         and 
VA, that have treated her for one or more 
of the service-connected disabilities 
under evaluation, over the past three-
years since filing her claim for increase.   

Then contact the identified sources of 
additional evidence to obtain these 
records.  If the request for records from 
any of these sources is unsuccessful, make 
all reasonable follow-up attempts.  Also, 
if it is determined these records cannot 
be obtained or that further efforts to 
obtain them would clearly be futile, 
notify the veteran of this fact.

3.	The RO should then schedule the veteran 
for a VA psychiatric examination 
pertaining to the evaluation of service-
connected PTSD.  The claims folder must be 
made available for the examiner to review.  
All diagnostic tests and procedures 
necessary to evaluate this condition 
should be completed.

In accordance with the latest AMIE 
worksheet for rating psychiatric disorders 
the examiner is to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of this disability under 
consideration.  Provided that there exists 
any other current psychiatric disorder 
(including depression),            the 
examiner should indicate whether it 
developed due to the underlying PTSD.  (If 
this is not the case, a non-service-
connected disorder may still be relevant 
for rating purposes, provided it cannot be 
clinically distinguished from service-
connected disability.)  The examination 
findings should include the assignment of 
a Global Assessment of Functioning (GAF) 
score.  A complete rationale for any 
opinions expressed must be provided.

Also, the examiner should render an 
assessment as to whether the veteran is 
incapable of securing and maintaining 
substantially gainful employment due to 
the present manifestations of her service-
connected PTSD.

4.	An orthopedic examination should also be 
scheduled with regard to the service-
connected bilateral knee and wrist 
disorders.  The claims folder must be made 
available for the examiner to review.  All 
diagnostic tests and procedures necessary 
to evaluate these conditions should be 
completed.

The designated orthopedic examiner, in 
accordance with the latest AMIE worksheets 
for rating knee and wrist disorders should 
provide a detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
these disabilities under consideration.  A 
complete rationale for any opinions 
expressed must be provided.

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected              knee and 
wrist disorders.  If pain on motion is 
observed, the examiner must indicate the 
point at which pain begins.  In addition, 
after considering the veteran's documented 
medical history and assertions, the 
examining physician must indicate whether, 
and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion. 

Also, it is requested that the examiner 
identify any neurological impairment 
associated with the bilateral wrist 
disability.  If this additional impairment 
is present,              the examiner 
should specify which of the peripheral 
nerve group(s) is/are affected and the 
extent of involvement including whether 
neuralgia, neuritis or incomplete/ 
complete paralysis, and estimated level of 
severity. 

The examiner should further comment on 
whether         the veteran is incapable 
of securing and maintaining substantially 
gainful employment as the consequence of 
the service-connected bilateral knee and 
wrist disorders.  

5.	The RO should then review the claims 
file.  If any of the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication.  
Stegall v. West,             11 Vet. App. 
268 (1998).

6.	Thereafter, the RO should readjudicate 
the claims          for higher ratings for 
PTSD, disorders of both knees and a 
bilateral wrist disorder, and also 
adjudicate the TDIU claim.  The RO should 
indicate its consideration of the 
applicable regulations for evaluating 
neurological disorders (38 C.F.R. §§ 
4.120-4.124, 4.124a, Diagnostic Codes 
8000-8730) with regard to the bilateral 
wrist disorder.  If any benefit sought on 
appeal remains denied, the RO must furnish 
the veteran and her representative with a 
supplemental statement of the case, and 
afford them an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

